Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-21 are pending in this application, which is a DIV of Serial Number 15/093160, now US Patent 10,494,713.

Election/Restrictions
Applicant's election with traverse of claims 11-20 in the reply filed on 02/24/2021 is acknowledged.  The traversal is on the ground(s) that a search of Group I would be co-extensive with Group II.  This is not found persuasive because while there may be some overlap in classification areas, the search and prosecution of method and product claims presents a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-10, 21 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simpson et al. (5,314,652).
	Simpson teaches a method of making a free-standing diamond film (title) in which diamond is deposited on a substrate surface by CVD in which the thickness is 200 to 1000 microns (col.2 lines 15-49).  After deposition, the diamond layer is released from the substrate by cooling (col.4 lines 1-19).
	With respect to the aspect ratio, it is noted that the aspect ratio is defined by the applicant as a ration of a largest dimension of the diamond film divided by a thickness of the diamond film (0002).  Simpson teaches a 6 inch (~152,000 microns) diameter molybdenum disc and a thickness of 200 to 1000 microns, which meets the claimed limitation of an aspect ratio > 100.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (5,314,652).
	Simpson teaches a method of making a free-standing diamond film (title) in which diamond is deposited on a substrate surface by CVD in which the thickness is 200 to 1000 microns (col.2 lines 15-49).  After deposition, the diamond layer is released from the substrate by cooling (col.4 lines 1-19).  However, the reference fails to teach the claimed substrate thickness.
	It is noted that the reference teaches a substrate thicknesses of less than 600 mm (col.5 lines 25-32).  It would have been obvious to select the claimed thickness range with the expectation of success because Simpson teaches a substrate thickness less than 600 mm.
	Regarding claim 13, Simpson teaches of polishing a substrate to less than 0.1 mm (col.5 lines 29-32), which overlaps the claimed range.
	Regarding claim 18, the applicant requires the substrate diameter to be the largest dimension.  Simpson teaches a 6 inch diameter substrate (col.5 lines 1-10) and a thickness of less than 600 mm (col.5 lines 25-32).  It would have been obvious to select a thickness of less than 
Regarding claim 19, Simpson teaches a thickness less than 600 mm (col.5 lines 1-32).
Regarding claim 20, Simpson teaches of polishing a substrate to less than 0.1 mm (col.5 lines 29-32), which overlaps the claimed range.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (5,314,652) in view of Sumant et al. (2008/0063888).  Simpson fails to teach seeding with diamond particles.
Sumant teaches of forming nanocrystalline diamond coatings (title) in which a surface is seeded with diamond particles to promote adhesion of the deposited NCD film (0033).  It would have been obvious to seed with diamond particles prior to deposition in Simpson with the expectation of increased adhesion because Sumant teaches of seeding with diamond particles to increase adhesion of the NCD film.
Regarding claim 15, Sumant teaches ultrasonic treatment (0033).
Regarding claim 16, Sumant teaches alcohol (0033).
Regarding claim 17, Sumant teaches diamond powder (0033).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,494,713 in view of Simpson et al. (5,314,652).
Xu teaches a method of forming a planar, free-standing diamond film, diamond substrate, or diamond window comprising: (a) CVD growing on a surface of a silicon substrate a diamond film, diamond substrate, or diamond window having an aspect ratio > 100 and a thickness between 150-999 microns, wherein the aspect ratio is a ratio of a largest dimension of the diamond film, diamond substrate, or diamond window divided by a thickness of the diamond film, diamond substrate, or diamond window; and (b) chemically or mechanically removing the silicon substrate from the grown diamond film, diamond substrate, or diamond window (claim 1), which is similar to pending claim 1.  It is noted that instant claim 1 differs by only reciting a diamond film instead of a substrate and window and requires removing by any method.
Simpson teaches a method of making a free-standing diamond film (title) in which diamond is deposited on a substrate surface by CVD in which the thickness is 200 to 1000 microns (col.2 lines 15-49).  The references also teaches a 6 inch (~152,000 microns) diameter molybdenum disc and a thickness of 200 to 1000 microns, which meets the claimed limitation of an aspect ratio > 100.  After deposition, the diamond layer is released from the substrate by cooling (col.4 lines 1-19).  It would have been obvious to release the substrate in Xu by cooling with the expectation of success because Simpson teaches of making a free-standing diamond film by releasing the substrate from the film by cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/10/2021